UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G (Amendment No.2)* Kitov Pharmaceuticals Holdings Ltd. (Name of Issuer) Ordinary Shares, no par value per share (Title of Class of Securities) 49803V107 (CUSIP Number) May 20, 2016 (1) (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ☐ Rule 13d-1(b) ☒ Rule 13d-1(c) ☐ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). This Amendment No. 2 to Schedule 13G amends and replaces in its entirety the Amendment No. 1 to Schedule 13G filed on May 26, 2016. CUSIP No. 49803V107 13G Page 2 of 8 Pages 1 NAME OF REPORTING PERSONS Sheer Roichman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(See instructions) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 2,473,780 (*) 6 SHARED VOTING POWER 2,771,100 (*) 7 SOLE DISPOSITIVE POWER 2,473,780(*) 8 SHARED DISPOSITIVE POWER 2,771,100(*) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,244,880(*) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.66% (*)(**) 12 TYPE OF REPORTING PERSON(See instructions) IN (*) The beneficial ownership of the securities reported herein is described in Item 4(a). (**) Based on 78,762,741 Ordinary Shares outstanding as of May 20, 2016 (as provided by the Issuer in its Registration Statement on Form F-1 filed with the Securities and Exchange Commission on May 20, 2016). 2 CUSIP No. 49803V107 13G Page3 of8 Pages 1 NAME OF REPORTING PERSONS Haiku Capital Ltd. 2
